Graves, J.
The parties are mill-owners on tbe Flinfe river, Jobnston being a short distance lower down than plaintiffs in error. It appears that tbe stream in tbe vicinity of tbe mills is not uniformly capable of floating logs when in its natural state during tbe summer months. In June, 18J9, Jobnston bad a large quantity of mill logs in tbe river above Richards’ mill which be needed to get down in season to supply tbe operations of bis mill, and be attempted to take them down in tbe forepart of that month, but failed. He complains in this action that be was prevented by means-of Richards’ dam and canal and personal interference, and that be was thereby damaged and chiefly by bis mill being forced to remain idle for tbe want of logs. He obtained a. verdict for damages and Richards brought error.
Several objections appear in tbe record in regard to evidence. They required that tbe grounds relied on should be explained; but this was omitted and we cannot say they afford any basis for charging error.
On tbe argument it was conceded that Jobnston was entitled to recover on account of tbe hindrance suffered in getting down logs in June ; but it was claimed that tbe substantial objection to tbe verdict was that tbe circuit judge allowed recovery for hindrance during July and August,, whereas during that period tbe use of tbe stream for running logs was excluded by want of water and hence that the-condition of tbe river at that time did not permit a right of' floatage nor give rise to any right in Jobnston to complain of obstructions thereto on tbe part of Richards.
This position appears to be a misapprehension of the-proceedings. There was evidence tending to show that Jobnston would have run down all tbe logs in June had it; not been for tbe interference of Richards, and tbe claim made was that tbe injury consisted, not in any interference, with tbe use of tbe stream in July and August, but in the; *299enforced idleness of the mill in these months by reason of the detention of the logs by what occurred in June.
No requests in regard to damages were made; neither was the charge on that subject excepted to and we discover no ground on which a charge of error in relation thereto-could be based. The jury were fairly instructed and there-is nothing to authorize any disturbance of the result.
The judgment is affirmed with costs.
The other Justices concurred.